Citation Nr: 0633761	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-36 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Evaluation of left-sided mandibular nerve impairment, 
status post jaw surgeries, currently rated as 30 percent 
disabling.  

2.  Evaluation of decreased sensation in the right corner of 
the mouth, lower lip, and chin, currently rated as 10 percent 
disabling.  

3.  Evaluation of internal derangement of the right 
temporomandibular joint with decreased range of motion, 
bruxism and malocclusion, currently rated as 20 percent 
disabling.  

4.  Evaluation of hypothyroidism, currently rated as 10 
percent disabling.  

5.  Evaluation of allergic rhinitis, currently rated as 0 
percent disabling.  

6.  Entitlement to service connection for a respiratory 
disorder, to include asthma, reactive airway disease, and 
bronchitis.  

7.  Entitlement to service connection for coronary artery 
calcification.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970, from June 1984 to March 1996, and from 
September 1997 to April 2003.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Denver, 
Colorado, VA Regional Office (RO).  

The Board notes that by rating decision dated in August 2004, 
the AOJ increased the evaluation for left-sided mandibular 
nerve impairment, status post jaw surgeries to 10 percent, 
from May 1, 2003.  In a December 2004 rating decision, a 30 
percent evaluation was assigned for left-sided mandibular 
nerve impairment, status post jaw surgeries, from May 1, 
2003.  Since the increase did not represent a full grant of 
the benefit sought, the issues remain in appellate status.  
In addition, service connection for internal derangement of 
the right temporomandibular joint with decreased range of 
motion, bruxism, and malocclusion, and decreased sensation of 
the right corner of the mouth, lower lip, and chin was 
granted.  These issues are related to the left-sided 
mandibular nerve impairment.  

In May 2005, the veteran withdrew his request for a hearing.  

The issues regarding the evaluation of hypothyroidism, and 
service connection for a respiratory disorder, to include 
asthma, reactive airway disease, and bronchitis, and coronary 
artery calcification are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Left-sided mandibular nerve impairment, status post jaw 
surgeries more closely approximates paralysis of the fifth 
cranial nerve.

2.  Decreased sensation in the lower lip, mouth, and tongue 
is manifested by no more than moderate incomplete paralysis.  

3.  Internal derangement of the right temporomandibular joint 
with decreased range of motion, bruxism, and malocclusion is 
manifested by an inter-incisal opening of 29 mm and 24 mm due 
to pain.  

4.  The veteran has allergic rhinitis without polyps.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for left-sided 
mandibular nerve impairment, status post jaw surgeries have 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. § 4.124a, Diagnostic Code 8205 (2005).

2.  The criteria for a rating in excess of 10 percent for 
decreased sensation in the right corner of the mouth, lower 
lip, and chin have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.124a, Diagnostic Code 8205 
(2005).

3.  The criteria for an evaluation in excess of 20 percent 
for right mandibular internal derangement with decreased 
range of motion, bruxism, and malocclusion have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. Part 
4, Diagnostic Code 9905 (2005).

4.  The criteria for a disability rating in excess of 10 
percent for allergic rhinitis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.97 
Diagnostic Code 6522 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.   The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedular rating for the applicable rating code.  This was 
accomplished in September 2004 which is sufficient under 
Dingess/Hartman.  The Court also stated that the VCAA notice 
must include information regarding the effective date that 
may be assigned.  In this case, the claims are being denied, 
so that matter is moot with no prejudicial error.  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in September rr2004.  This 
letter notified the claimant of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
claimant or VA bore the burden of producing or obtaining that 
evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements in this letter by:  (1) 
informing the claimant about the information and evidence not 
of record that was necessary to substantiate the claims; (2) 
informing the claimant about the information and evidence the 
VA would seek to provide; (3) informing the claimant about 
the information and evidence the claimant was expected to 
provide; and (4) requesting the veteran inform the RO of any 
information or evidence the claimant wanted the RO to obtain 
and requesting that the claimant provide copies of any 
private treatment records in the claimant's possession that 
pertained to the claims.

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, a December 2004 document 
constituted subsequent process.  The claimant has not shown 
how the error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).   

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp.); 38 
C.F.R. Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2005).  Musculoskeletal disorders are rated with 
consideration of the resulting functional impairment.  38 
C.F.R. §§ 4.40, 4.59 (2005).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Analysis

Initially, the Board notes that the veteran is competent to 
report his symptoms. He is not, however, a medical 
professional and his opinion is not competent in regard to 
matters requiring medical expertise.  His statements do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  

In addition, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign higher ratings.

Left-Sided Mandibular Nerve Impairment

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for left-sided mandibular nerve impairment, status 
post jaw surgeries.  In such cases, the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In December 
2004, the AOJ assigned a 30 percent evaluation for the entire 
appeal period.  Accordingly, the issue is whether a rating in 
excess of 30 percent for left-sided mandibular nerve 
impairment is warranted at any time during the appeal period.  
We conclude that the disability has not significantly changed 
and that a uniform rating is warranted.

The veteran's left-sided mandibular nerve impairment is 
currently evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 
8205, paralysis of the fifth (trigeminal) cranial nerve.  
Under that code, a 10 percent rating is warranted for 
incomplete, moderate paralysis.  A 30 percent rating is 
warranted for incomplete, severe paralysis.  A 50 percent 
rating is warranted for complete paralysis.  A note following 
the diagnostic code states that the rating is dependent upon 
the relative degree of sensory manifestation or motor loss.

The September 2004 VA examination report shows a maximum 
opening of 29 mm, and limited to 24 mm with pain.  Left 
lateral movement was 9 mm.  Deviation of the left upon 
maximum opening was noted.  Numbness of the lower lip and 
chin was noted to extend from the left corner of the mouth 
approximately 11/2 inches.  It includes the entire lower lip 
and chin and extends under the chin approximately 1/1/2 
inches.  An area of the tongue was noted to be numb.  
Alveolar ridge and teeth of the lower jaw were noted to be 
numb.  The left cheek was flat and the cheek and lower lip 
drooped.  The report notes a pronounced lisp was noted.  Pain 
on palpation of the cheeks over the maxillar sinuses was 
noted.  Little facial expression when speaking was noted.  
The diagnoses were decreased range of motion due to pain, 
persistent paresthesia post jaw surgeries, paresthesia of the 
lower lip, chin, tongue, lower jaw and teeth, persistent 
maxillary sinus pain, post jaw surgery, drooping of the  
lower lip and left cheek, and inability to perform normal 
facial expressions, such as smiling.  

This impairment more closely approximates the criteria for a 
50 percent evaluation.  Part of the veteran's face droops and 
normal expressions are not possible.  He has reported that he 
has difficulty with food remaining in his mouth and such 
statement is credible.  In addition, there is significant 
decrease in sensation.  The Board concludes that decreased 
sensation and significant decrease in motor function that 
impair the ability to eat and perform facial expressions more 
closely approximate the criteria for a 50 percent evaluation.  
38 C.F.R. § 4.7.

As for the veteran's decreased sensation in the right corner 
of the mouth, lower lip, and chin, a separate 10 percent 
evaluation has been assigned under Diagnostic Code 8205.  A 
higher evaluation is not warranted as the evidence shows no 
more than moderate paralysis.  The September 2004 VA 
examination report shows that while there is paresthesia of 
the lower lip, mouth, and chin, he does have the ability to 
perform some facial expression and is able to talk.  

To the extent that bilateral involvement was noted, the 
additional impairment has been separately rated.  A rating in 
excess of 10 percent is not warranted for the decreased 
sensation in the corner of the mouth, lower lip, and chin.  

Right Temporomandibular Internal Derangement with Decreased 
Range of Motion, Bruxism, and Malocclusion

The veteran's right temporomandibular internal derangement 
with decreased range of motion, bruxism, and malocclusion has 
been evaluated under 38 C.F.R. § 4.150, Diagnostic Code 9905, 
based on limited temporomandibular articulation measured by 
the inter-incisal range.  A 20 percent rating is assigned 
when the motion is limited from 21 to 30 mm; a 30 percent 
rating is assigned when the motion is limited from 11 to 20 
mm; and, a 40 percent rating is assigned when the motion is 
limited from 0 to 10 mm.  A rating higher than 20 percent may 
be assigned under Diagnostic Code 9903 when there is evidence 
of severe nonunion of the mandible or under Diagnostic Code 
9902 when there is evidence of loss of approximately one-half 
of the mandible.

The evidence of record clearly shows that the veteran 
experiences temporomandibular articulation motion limited to 
29 mm.  In regard to additional limitation of motion, the 
Board notes that the report of examination specifically notes 
that pain limited opening to 24 mm.  There is no nonunion of 
the mandible, or an actual loss of one-half of the mandible.  
Thus, the Board finds that a higher rating for internal 
derangement of the right temporomandibular joint with 
decreased range of motion is not warranted.  

Based on the foregoing, the Board finds that an increased 
rating for internal derangement of the right 
temporomandibular joint with decreased range of motion, 
bruxism, and malocclusion.  

The Board has considered pain-related functional impairment 
as set forth in the DeLuca.  However, the Board finds that 
the degree of pain-related functional impairment is reflected 
in the current 20 percent rating.  More specifically, the 
Board accepts that there is pain on use or motion.  However, 
he retains functional use until 24mm, and impairment 
consistent with the 20 percent evaluation.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Allergic Rhinitis

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for allergic rhinitis.  In such cases, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
A 10 percent rating has been assigned for the entire appeal 
period.  Accordingly, the issue is whether a rating in excess 
of 10 percent for allergic rhinitis is warranted at any time 
during the appeal period.  We conclude that the disability 
has not significantly changed and that a uniform rating is 
warranted.

The veteran is rated under 38 C.F.R. § 4.97, Diagnostic Code 
6522.  Diagnostic Code 6522 provides a 10 percent rating for 
allergic or vasomotor rhinitis without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  It provides for a 
30 percent rating for allergic or vasomotor rhinitis with 
polyps.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 10 percent for allergic rhinitis.  A 
private computed tomography (CT) scan in September 2000 
showed the sinuses were clear.  On VA examination in February 
2003, the oral mucosa was clear.  The Board notes that while 
private medical records, received in August 2003, note 
complaints of congestion, there is no reference to nasal 
polyps.  Rather, the assessments included a cough of unknown 
etiology, chronic bronchitis versus allergic/asthma.  
Additionally, polyps are not alleged.  The Board concludes 
that the veteran does not have polyps.  Therefore, a higher 
rating is not warranted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

A 50 percent evaluation for left-sided mandibular nerve 
impairment, status post jaw surgeries is granted subject to 
the controlling regulations applicable to the payment of 
monetary benefits.  

An evaluation in excess of 10 percent for decreased sensation 
in the corner of the mouth, lower lip, and chin is denied.  

An evaluation in excess of 20 percent for internal 
derangement of the right temporomandibular joint with 
decreased range of motion, bruxism and malocclusion is 
denied.  

An evaluation in excess of 10 percent for allergic rhinitis 
is denied.  


REMAND

In regard to hypothyroidism, on VA examination in January 
2003, the veteran's hypothyroidism was noted to have been 
controlled on medications.  Private treatment records, 
received in August 2003, note complaints to include, weight 
gain, fatigue, increased need for sleep, memory deficit, and 
constipation.  A 25 pound weight gain was noted.  The 
assessment was thyroprivic hypothyroidism with inadequate 
replacement.  There is insufficient evidence to determine the 
degree of impairment due to hypothyroidism.  

The Board notes a VCAA notice regarding the service 
connection for a respiratory disorder, to include asthma, 
reactive airway disease, and bronchitis, and coronary artery 
calcification has not been issued.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should schedule the veteran 
for a VA examination.  The claims file 
should be made available for review.  The 
examiner should respond to the following:  
a) Does the veteran experience 
fatigability, constipation, mental 
sluggishness, muscular weakness, mental 
disturbance (dementia, slowing of 
thought, depression), weight gain, 
cardiovascular involvement, as a result 
of his hypothyroidism?  

2.  The AOJ should issue a VCAA letter 
that complies with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) 
regarding the service connection for a 
respiratory disorder, to include asthma, 
reactive airway disease, and bronchitis, 
and coronary artery calcification.  

3.  The AOJ should obtain an opinion that 
determines whether there is any 
relationship between the service 
connected rhinitis and asthma, reactive 
airway disease or bronchitis.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


